
	
		II
		110th CONGRESS
		1st Session
		S. 2221
		IN THE SENATE OF THE UNITED STATES
		
			October 23, 2007
			Mr. Grassley (for
			 himself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the reporting of sales price data for implantable medical
		  devices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transparency in Medical Device
			 Pricing Act of 2007.
		2.Reporting of
			 sales price data for implantable medical devicesTitle XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) is amended by adding at the end the following new
			 section:
			
				1898.Reporting of
				sales price data for implantable medical devices
					(a)Collection of
				sales price data
						(1)Quarterly
				reports from manufacturers of covered medical devicesNot later
				than the date that is 30 days after the last day of each fiscal year quarter
				beginning on or after January 1, 2009, in the case of a covered medical device
				that is used in a procedure identified under subsection (b), each manufacturer
				of such device shall submit to the Secretary, in such form as the Secretary
				shall require, the following:
							(A)The name of the
				manufacturer of the covered medical device.
							(B)The name of the
				covered medical device.
							(C)The category type
				of the covered medical device (using a nomenclature specified by the Secretary
				for categorizing medical devices in order to ensure consistent
				reporting).
							(D)The hospital
				inpatient procedure or hospital outpatient procedure identified under
				subsection (b) with respect to which the medical device was used during the
				quarter.
							(E)The average and
				median sales price of the covered medical device.
							(F)Such other
				information as the Secretary requires, including the unit of measure used to
				determine the number of medical devices sold by the manufacturer.
							(2)Penalties for
				noncompliance
							(A)Failure to
				submit informationAny manufacturer of a covered medical device
				that fails to submit information required under paragraph (1) in accordance
				with regulations promulgated to carry out such paragraph, shall be subject to a
				civil money penalty of not less than $10,000, but not more than $100,000, for
				each such failure.
							(B)MisrepresentationAny
				manufacturer of a covered medical device that misrepresents the average or
				median sales price of such device in information submitted under paragraph (1)
				shall be subject to a civil money penalty of not less than $10,000, but not
				more than $100,000, for each such misrepresentation and for each day in which
				such misrepresented average or median sales price is made publicly available
				under subsection (c).
							(C)Imposition and
				collectionA penalty under subparagraph (A) or (B) shall be
				imposed and collected in the same manner as civil money penalties under
				subsection (a) of section 1128A are imposed and collected under that
				section.
							(3)DefinitionsIn
				this section:
							(A)Average sales
				price
								(i)In
				generalSubject to clauses (ii) and (iii), the term average
				sales price means, of a covered medical device for a fiscal year quarter
				for a manufacturer for a unit—
									(I)the
				manufacturer’s sales to all purchasers (excluding sales exempted in clause
				(ii)) in the United States for such covered medical device in the quarter;
				divided by
									(II)the total number
				of such units of such covered medical device sold by the manufacturer in such
				quarter.
									(ii)Certain sales
				exempted from computationIn calculating the manufacturer’s
				average sales price under this subparagraph, certain sales may be excluded in
				the case where the Secretary determines such exclusion is appropriate.
								(iii)Sale price
				net of discountsIn calculating the manufacturer’s average sales
				price under this subparagraph, such price shall include volume discounts, cash
				discounts, free goods and services that are contingent on any purchase
				requirement, chargebacks, and rebates, and any other discounts or price
				concessions the Secretary determines to be appropriate (using a methodology
				developed by the Secretary to estimate costs during the quarter that are
				attributable to discounts and price concessions).
								(B)Covered medical
				deviceThe term covered medical device means any
				device for which payment is available under title XVIII or a State plan under
				title XIX or XXI (or a waiver of such a plan).
							(C)Median sales
				price
								(i)In
				generalSubject to clauses (ii) and (iii), the term median
				sales price means, of a covered medical device for a fiscal year quarter
				for a manufacturer for a unit, the median of all sales by the manufacturer to
				purchasers (excluding sales exempted in clause (ii)) in the United States for
				such covered medical device in the quarter.
								(ii)Certain sales
				exempted from computationIn calculating the manufacturer’s
				median sales price under this subparagraph, certain sales may be excluded in
				the case where the Secretary determines such exclusion is appropriate.
								(iii)Sale price
				net of discountsIn calculating the manufacturer’s median sales
				price under this subparagraph, such price shall include volume discounts, cash
				discounts, free goods and services that are contingent on any purchase
				requirement, chargebacks, and rebates, and any other discounts or price
				concessions the Secretary determines to be appropriate (using a methodology
				developed by the Secretary to estimate costs during the quarter that are
				attributable to discounts and price concessions).
								(b)Identification
				of proceduresFor purposes of subsection (a), the Secretary shall
				identify—
						(1)all hospital
				inpatient procedures for which payment is provided under section 1886(d) that
				involve the implantation of a medical device; and
						(2)all hospital
				outpatient procedures for which payment is provided under section 1833(t) that
				involve the implantation of a medical device.
						(c)Public
				availabilityNot later than April 30, 2009, the Secretary shall
				establish procedures to ensure that the information reported under subsection
				(a) is readily accessible to the public through the Internet website of the
				Centers for Medicare & Medicaid Services in a manner that is easily
				searchable, downloadable, and understandable. Such procedures shall ensure that
				the website is updated each quarter as new information is reported under such
				subsection.
					.
		
